Citation Nr: 0928963
Decision Date: 08/04/09	Archive Date: 09/03/09

DOCKET NO. 04-15 175                       DATE AUG 04 2009

On appeal from the Department of Veterans Affairs Regional Office in Los 
Angeles, California 

THE ISSUES 

1. Entitlement to an initial rating greater than 50 percent for posttraumatic 
stress disorder (PTSD).
 
2. Entitlement to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU). 

3. Entitlement to an increased rating for bilateral hearing loss, currently 
evaluated as 10 percent disabling. 

REPRESENTATION 

Appellant represented by: Vietnam Veterans of America 

WITNESSES AT HEARING ON APPEAL 

The Veteran and his spouse. 

ATTORNEY FOR THE BOARD 

R. Poulson, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from May 1970 to November 1971. 

This matter is before the Board of Veterans' Appeals (Board) from rating 
decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California. 

In a January 2003 rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent disability, effective April 12, 2002 (the date the 
Veteran filed his claim). The Veteran timely filed a Notice of Disagreement in 
June 2003. The RO provided a Statement of the Case in February 2004 and 
thereafter, in April 2004, the Veteran timely filed a substantive appeal. In a 
June 2005 rating decision, the RO increased the disability rating to 50 percent 
effective April 12, 2002. The RO provided a Supplemental Statement of the Case 
in June 2005, November 2006, and October 2008. 

In June 2003, the Veteran submitted an informal claim for TDIU. The RO sent the 
Veteran an application in August 2003. In May 2008, the Veteran submitted a 
formal claim for TDIU. In an October 2006 rating decision, the RO denied the 
claim. The Veteran filed a timely notice of disagreement in November 2006. The 
RO provided a Statement of the Case in March 2008 and thereafter, in May 2008, 
the Veteran timely filed a substantive appeal. 

In March 2009, the Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge. A transcript of the hearing is associated 
with the claims folder, which reflects that the Board would keep the record open 
for 

- 2 - 

a period of 30 days for the submission of additional evidence. VA treatment 
records were submitted along with a waiver of initial RO consideration. 

In June 2007, the Veteran filed a claim for an increased rating for bilateral 
hearing loss. The RO continued the 10 percent rating in a November 2007 
decision. The Veteran timely filed a notice of disagreement in December 2007. 
The record reflects that the RO has not issued the requisite Statement of the 
Case with respect to this remaining issue pursuant to 38 C.F.R. § 20.200. 
Although the March 2008 Statement of the Case contains the regulations 
pertaining to hearing loss claims, it does not contain a decision with respect 
to this issue. Therefore, the Board must remand this issue for proper issuance 
of an Statement of the Case, and to provide the Veteran an opportunity to 
perfect an appeal of the issue thereafter by filing a timely substantive appeal. 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

In March 2008, the Veteran filed a claim for an increased rating for tinnitus. 
In an October 2008 rating action, the RO continued the 10 percent rating. The 
Board notes that the one-year period for filing a notice of disagreement has not 
yet expired. See 38 C.F.R. § 20.302(a). 

FINDINGS OF FACT 

l. The Veteran's PTSD is principally manifested by severe occupational and 
social impairment with deficiencies in most areas such as work, family 
relations, thinking, and mood, without evidence of total social impairment. 

2. Service connection is in effect for PTSD, rated as 70 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 
percent disabling; his combined disability rating amounts to 80 percent. 

3. From February 23, 2009, the Veteran's service-connected disabilities are of 
such severity as to render him unable to obtain or maintain substantially 
gainful employment. 

- 3 - 

CONCLUSIONS OF LAW 

1. The criteria for a rating of 70 percent for PTSD, but no more than 70 
percent, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008). 

2. From February 23, 2009, the requirements for TDIU have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 
(2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

a. Duty to Notify 

VA has a duty to notify the veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. The Board 
concludes that the August 2006 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to substantiate the claims. 
The RO thus complied with VCAA's notification requirements. 

- 4 - 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is expected to provide. 

The Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) effective date of 
the disability. The Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.l59(b) require VA to 
review the information and the evidence presented with the claim and to provide 
the claimant with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the application. Id. at 
486. Additionally, this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned if service 
connection is awarded. Id. 

Letters dated in June 2003, August 2003, and August 2006 provided VCAA notice. 
The letters informed the Veteran about the type of evidence needed to support 
his increased rating and TDIU claims. This correspondence clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as medical records and 
records held by any Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment. This correspondence made 
clear that although VA could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all such records. The 
letters additionally apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims. The Board thus finds that the 
Veteran was effectively informed to submit all relevant evidence in his 
possession, and that he received 

- 5 - 

notice of the evidence needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. See Beverly, 19 Vet. App. at 403; see 
also Mayfield, 19 Vet. App. at 109-12. 

With respect to the Dingess requirements, the Veteran was provided with notice 
of the type of evidence necessary to establish a rating and effective date for 
the rating in the August 2006 letter. 

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a service-connection claim." 
The Board finds that the RO cured any defective VCAA notice by providing correct 
VCAA notice together with readjudication of the claims, as demonstrated by the 
November 2006 and October 2008 supplemental statements of the case and by the 
March 2008 statement of the case. Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an SOC to cure timing 
of notification defect). The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of the claims, and is 
not prejudiced by any technical notice deficiency along the way. The Veteran 
been represented by an accredited service organization throughout this appeal. 
Under such circumstances, any error with respect to the timing of the notice is 
harmless. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A(a) (The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence necessary to 
substantiate the ... claim"). This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties to claimant). 

- 6 - 

VA informed the Veteran of its duty to assist in obtaining records and 
supportive evidence. The claims file contains private medical records, 
employment records, VA medical records, and lay statements. The Veteran received 
several examinations, the most recent being in September 2006, which were 
thorough in nature and adequate for the purposes of deciding these claims. The 
Veteran's most recent VA mental health treatment records dated in 2008 and 2009 
are associated with the claims folder. The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA has no further duty 
to provide an examination or opinion. 38 C.F.R. §§ 3.326, 3.327. 

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to 
notify and to assist the Veteran, and thus, no additional assistance or 
notification was required. The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been abridged. See Bernard, 
4 Vet. App. at 392-94. 

II. Law and Regulations 

a. Increased Initial Rating - PTSD 

38 U.S.C.A. § 1155 sets forth provisions governing disability ratings, and it 
directs the Secretary to "adopt and apply a schedule of ratings of reductions in 
earning capacity from specific injuries or combination of injuries." The 
schedule of ratings must provide for ten grades of disability, and no more, 
ranging from 10 percent to 100 percent in 10 percent intervals, upon which the 
payments of compensation shall be based. 38 U.S.C.A. § 1155. In addition, "the 
Secretary shall from time to time readjust this schedule of ratings in 
accordance with experience." 38 U.S.C.A. § 1155. 

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), which requires the 
use of a "Schedule for Rating Disabilities ... for evaluating the degree of 
disabilities 10 claims for disability compensation ... and in eligibility 
determinations." The 

- 7 - 

provisions contained in the rating schedule approximate the average impairment 
in earning capacity in civil occupations resulting from a disability. 38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be based, as far as 
practicable, upon average impairments of earning capacity resulting from such 
injuries in civil occupations"). Separate diagnostic codes pertain to the 
various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets forth the 
applicable schedule of ratings for mental disorders. 38 C.F.R. § 4.130. 

100 percent: total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own occupation, or own name; 

70 percent: Occupational and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability to establish 
and maintain effective relationships; 

50 percent: occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation 

- 8 - 

and mood; difficulty in establishing and maintaining effective work and social 
relationships; 

38 C.F.R. § 4.130, General Rating Formula for Mental Disorders including 
Diagnostic Code 9411 (2008). 

The Board acknowledges that symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a particular rating." 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for 
a higher rating, the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of occupational or 
social impairment. Id. at 443. 

A Global Assessment of Functioning (GAF) score represents the "psychological, 
social, and occupational functioning on a hypothetical continuum of mental 
health-illness," is also important in rating a psychiatric disability. See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995). A GAF score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious impairment in communication 
or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends). A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech is at times 
illogical, obscure, or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work). A GAF score of 41 
to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or coworkers). A GAF 
score of 61 to 70 denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 

- 9 - 

functioning (e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful interpersonal 
relationships. American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

Fenderson Appeal 

In the instant case, the Veteran has challenged the initial disability rating 
for PTSD, as opposed to having filed a claim for an increased rating. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating). The Veteran 
thus seeks appellate review of the RO's initial disability rating because of his 
dissatisfaction with the 50 percent rating. See id. 

In a Fenderson appeal, separate ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" rating. Id. at 126. 
The Board further notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal. Id. (recognizing 
that this rule "is not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (applying rule in increased rating case). Instead, the Board 
gives consideration to all the evidence of record from the date of the veteran's 
claim. Fenderson, 12 Vet. App. at 126-27. Additionally, "[w]hen after careful 
consideration of all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in favor of the 
[veteran]." 38 C.F.R. § 4.3. "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required for that 
rating." 38 C.F.R. § 4.7. 

- 10 - 

b. Total Disability Ratings Based on Individual Unemployability (TDIU) 

38 C.F.R. § 4.15 governs total disability ratings and states that such a 
disability "will be considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation .... " 38 C.F.R. § 4.15; accord 38 
C.F.R. § 3.340(a). A permanent total disability "shall be taken to exist when 
the impairment is reasonably certain to continue throughout the life of the 
disabled person." 38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(b). 

With respect to total disability ratings based on individual unemployability, 38 
C.F.R. § 4.16(a) provides that "[t]otal disability ratings for compensation may 
be assigned, where the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected disabilities: 
Provided That, if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 70 percent or 
more." 38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 Vet. App. 1, 6 (2001) 
(outlining regulations relating to TDIU); see 38 C.F.R. §§ 3.340, 3.341. In 
determining whether a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous work experience, 
but may not consider his age or the impairment caused by any non-service-
connected disabilities. 38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph for the service-
connected ... disabilities are met and in the judgment of the rating agency such 
... disabilities render the veteran unemployable"), 4.19 ("Age ... is a factor 
only in evaluation of disability not resulting from service, i.e., for the 
purposes of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(In determining whether appellant is entitled to a total disability rating based 
upon individual unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered .... The Board's task was 
to determine 

- 11 - 

whether there are circumstances in this case apart from the nonservice-connected 
conditions and advancing age which would justify a total disability rating based 
on unemployability") (Emphasis omitted). 

VA regulations do not define the terms "substantially gainful occupation," 
however, the Court has interpreted this provision to encompass the ability to 
earn a "living wage." Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA regulation; however, the 
Court has held that the term refers to, at a minimum, the ability to earn 'a 
living wage.' Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)"). That is, a 
veteran has a "substantially gainful occupation" when that enterprise 
'''provides annual income that exceeds the poverty threshold for one person."' 
Bowling, supra, quoting Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 
38 C.F.R. § 4.16(a) (stating that "[m]arginal employment shall not be considered 
substantially gainful employment," and that such employment exists when the 
"veteran's earned annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Consensus, as the poverty threshold 
for one person"). Thus, the central inquiry in determining whether a veteran may 
receive a total rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to cause unemployability. 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Accordingly, the Board must 
determine whether the veteran, as a result of his service-connected disabilities 
alone, is able secure or follow any form of substantially gainful occupation 
consistent with his education and occupational experience. 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad, supra. 

In addition, according to 38 C.F.R. § 4.16(b), for those veterans who fail to 
meet the percentage requirements set forth in § 4.16(a), but who are in fact 
unemployable by reason of service-connected disabilities, the Board should 
submit the case to the Director, Compensation and Pension Service, for extra-
schedular consideration. 

- 12 - 

III. Analysis 

a. Factual Background 

VA Treatment Records 

From May 2003 to July 2008, the Veteran participated in group counseling 
sessions and received medication management from his doctor at the Loma Linda 
VAMC. The Veteran complained of panic attacks, flashbacks, depression, anger 
outbursts, and anxiety. He reported occasional suicidal and/or homicidal 
ideation. The doctor repeatedly noted that the Veteran's symptoms had improved 
with medication. He diagnosed chronic PTSD and assigned GAF scores that 
fluctuated between 55 and 60.
 
In May 2006, the Veteran expressed homicidal ideation towards a particular 
individual. He had no plan, but instead passively waited for an opportunity to 
come. He was able to contract for safety. 

A January 2007 treatment note indicates that the Veteran complained about his 
doctor at Loma Linda. He stated that "he could be better served by someone who 
is more willing to treat underlying cause instead of just giving medication for 
the symptoms." The Veteran requested and received a transfer to a new doctor. 

In February 2009, the Veteran reported PTSD symptoms to include flashbacks, 
nightmares, alienation, and anger outbursts. He had daily thoughts of suicide, 
but had no plan. The nurse practitioner diagnosed severe PTSD and assigned a GAF 
score of 62. 

A February 23, 2009 VA mental health treatment record indicates that the Veteran 
was examined by a psychiatrist. He reported improved sleep, but was still 
experiencing flashbacks, exaggerated startle response, hypervigilance, poor 
memory, problems concentrating and focusing, poor impulse control, rage attacks, 
mood swings, social isolation, avoidance, and a sense of foreshortened future. 
He 

- 13 - 

lived with his wife in the mountains "away from people." He had episodic 
homicidal ideation and daily suicidal ideation. He reported an attempted suicide 
in February 2003 while incarcerated for felony fraud in connection with a 
workers' compensation matter. A mental status examination revealed that the 
Veteran was oriented. His grooming was appropriate. His mood was angry, anxious, 
and depressed. Affect was flat. Thought process and content were obsessive. 
Insight was good, but judgment was impulsive. Recent memory was impaired. The 
examiner found severe occupational impairment and opined that "as a result of 
[the Veteran's] combined service connected disabilities including PTSD and 
depression, he is unable to obtain and maintain substantial employment." He 
noted that the Veteran was socially isolated, does not trust people, and has no 
friends. The examiner determined that the Veteran's chronic depression impaired 
his ability to concentrate and focus, communicate effectively with others, and 
complete tasks. At times the Veteran is paranoid and withdraws, ignoring his 
appearance or self-care. The examiner determined that the Veteran "is aware that 
at times his behavior is inappropriate and people see him as crazy, out of touch 
with a common reality." 

December 2002 VA PTSD Examination 

The Veteran reported unprovoked irritability, nightmares, flashbacks, feelings 
of abandonment, exaggerated startle response, and insomnia. He also reported a 
decreased social life and indicated that he was struggling in his relationships 
with co-workers and supervisors. A mental status examination revealed that his 
orientation was normal. Appearance and hygiene were appropriate. The Veteran's 
mood was depressed and anxious. His affect was depressed, and the examiner 
opined that the depression affected the Veteran's ability to function 
independently. Ritualistic obsession was present. Thought processes were 
abnormal. Judgment was intact, but abstract thinking was absent. The Veteran's 
memory was mildly abnormal in that he had problems remembering names and 
directions. He denied suicidal or homicidal ideations. The examiner assigned a 
GAF score of 65. 

- 14- 

September 2003 VA PTSD Examination 

The Veteran reported that his symptoms had worsened. He complained of sleep 
disturbance, nightmares, increased irritability, flashbacks, and intrusive 
thoughts. He reported working as a teacher for 15 years. However, he avoided 
interactions with students and fellow teachers. The principal had received 
multiple complaints from parents. The examiner noted that there had been some 
improvement with Zoloft. Upon mental status examination, his orientation was 
normal. Appearance, hygiene, and behavior were appropriate. Affect and mood were 
abnormal with depression, impaired impulse control, unprovoked irritability, and 
periods of violence. He denied panic attacks, delusions, hallucinations, and 
obsessional rituals. His thought process was appropriate, and judgment was not 
impaired. Abstract thinking and memory were within normal limits. There was no 
suicidal or homicidal ideation. The examiner determined that the Veteran was 
intermittently unable to perform the activities of daily living (ADL), but could 
provide self-care. His difficulty controlling impulses and avoidance traits 
diminished his ability to teach and relate to others socially. The examiner 
assigned a GAF score of 58. 

September 2006 VA PTSD Examination 

The Veteran reported nightmares, anger outbursts, sleep disturbance, and 
flashbacks. He had become more reclusive and detached from family matters. He 
had become less social. He had stopped working the previous year because he 
could not get along with students or parents. The Veteran reported recent legal 
problems involving a charge of fraud. He no longer took pride in his appearance 
and had lost interest in his hobbies. A mental status examination revealed that 
orientation, appearance, and hygiene were normal. Mood and affect were abnormal. 
He was depressed and anxious. The Veteran denied panic attacks and 
suicidal/homicidal ideation. Delusions, hallucinations, and ritualistic 
obsession were absent. Thought processes were normal and judgment was intact. 
Abstract thinking was absent. The examiner determined that the Veteran had 
occasional difficulty performing ADLs and had problems establishing and 
maintaining work relationships. He also had difficulty with complex commands. 
The examiner assigned a GAF score of 65. 

- 15 - 

A VA Form 28-1902b received in May 2008 indicated that a serious employment 
handicap existed and that a return to work goal was not feasible. This finding 
was based on several factors, to include a combined total service-connected 
disability rating of 40%; an industrial injury which resulted in low back 
surgery; anger issues which resulted in reprimand from the Veteran's former 
employer; fraud issues which were being investigated; protracted unemployment; 
and the Veteran's "eventual assessment of inability to return to competitive 
employment." 

Private Treatment Records 

An August 2002 letter from C.M., M.S., indicates that the Veteran suffered from 
flashbacks, intrusive thoughts, anger outbursts, insomnia, sense of 
foreshortened future, social isolation, feelings of detachment/estrangement, 
restricted range of affect, hypervigilance, exaggerated startle reflex, and 
depressive episode. He noted that the Veteran's symptoms were exacerbated by the 
terrorist attacks in September 2001. The diagnosis was chronic PTSD, moderate to 
severe, with episodes of depression and anxiety. 

A November 2004 letter from C.M. indicates that the Veteran continued to suffer 
from the above-referenced symptoms. The diagnosis was chronic severe PTSD. His 
prognosis was guarded. 

Employment Records 

During the time period of June 1998 to May 2003, the Veteran requested several 
voluntary transfers. He received leave without pay from August 2002 to May 2003. 

Lay Statements 

In a September 2006 statement, the Veteran's wife indicated that he had suffered 
an emotional breakdown two years before. He had worked at six schools in 
fourteen years, requesting a transfer whenever he was dissatisfied with the 
system, and became more volatile each time he changed schools. His angry 
outbursts 

- 16 - 

sometimes involved throwing objects at students. His wife, also a teacher, 
stated that the school district had asked him to resign because of his behavior. 
She further stated that he rarely saw friends and spent a lot of time alone, 
sometimes refusing to leave the house. 

An August 2005 statement by one of the Veteran's co-workers noted that the 
Veteran sometimes left the classroom or left school early because of his anger. 
He described one outburst that resulted "in a back injury and legal situation 
with the district that is an ongoing problem." He stated that the Veteran had 
"lost his ability to continue working in the teaching profession and was asked 
to resign." The coworker further stated that the Veteran had been unable to 
handle stress since being forced to resign. 

A June 2008 statement by the Veteran's former supervisor, a high school 
principal, stated that the Veteran's professional behavior "became more and more 
at question toward the end of his employment," and that the district chose to 
suspend the Veteran until his legal issues were resolved. The supervisor further 
stated that the Veteran eventually chose to resign. 

Veteran's Statements 

During the March 2009 hearing, the Veteran testified that he would leave jobs 
due to anger or a disagreement with a supervisor. Hearing Transcript at 4. He 
also expressed his dissatisfaction with the doctor at Loma Linda. Specifically, 
he stated that despite reporting his worsening symptoms, the doctor simply 
maintained his medication instead of addressing his "issues." Hearing Transcript 
at 8. 

- 17 - 

b. Discussion 

PTSD 

The Board determines that the evidence falls at least in relative equipoise with 
respect to whether the Veteran's PTSD was manifested by symptoms consistent with 
a 70 percent rating. By all accounts, the Veteran has presented symptoms which 
amount to deficiencies in most areas of social and occupational functioning 
including deficiencies in work, family relations, judgment, thinking, and mood. 
The medical evidence of record shows that the Veteran has deficiencies in work. 
As disclosed by the December 2002, September 2003, and September 2006 VA 
examinations, the Veteran reported having few friends and strained relations 
with his co-workers and supervisors. The evidence of record shows that the 
Veteran's GAF scores for the PTSD ranged from 65 to 45, which is indicative of 
mild to serious occupational impairment. 

There is medical evidence of deficiencies in mood. The Veteran reported having 
intermittent suicidal and homicidal ideations, as reflected in the December 2002 
VA PTSD examination report, the June 2003 VA treatment record, the May 2006 VA 
treatment record, and the February 2009 VA treatment record. In addition, the 
Veteran also reported continuous irritability and outbursts of anger, as noted 
in the VA treatment records from December 2002 to March 2009 and all three VA 
examination reports, which would support a 70 percent rating. Lay statements 
from the Veteran's wife and former co-worker describe angry outbursts that 
occurred in the classroom and involved throwing objects at students. 
Furthermore, the record discloses that the Veteran has consistently exhibited a 
depressed mood as well as an inability to adapt to stressful circumstances at 
work. The December 2002 VA examination indicates that he had a mood disturbance 
in the form of depression, which the examiner felt affected the Veteran's 
ability to function independently, as well as abnormal thought processes. The 
September 2003 VA examination report indicates that he was intermittently unable 
to perform activities of daily living. The September 2006 VA examination report 
indicates that the Veteran had a decreased 

- 18 - 

ability to perform activities of daily living; he also continued to suffer from 
abnormal memory, mood, and affect. 

There is medical evidence of intermittent deficiencies in thinking and judgment. 
A December 2002 VA examination report indicates hat the Veteran had abnormal 
thought processes and mildly abnormal memory. A February 2009 VA mental health 
treatment record indicates that the Veteran had impulsive judgment, his thought 
process and content were obsessive, and his recent memory was impaired. 

There is medical evidence of deficiencies in family relations. The GAF scores 
fluctuated from 65 in December 2002 (reflecting only some mild symptoms) to a 
low of 45 in February 2009 (reflecting serious symptoms), the general trend 
during this time appeared to be mild to serious impairment in work, family 
relations, and mood. A February 2009 VA mental health record indicates that the 
Veteran was socially isolated and he had no friends. The September 2006 VA 
examination report indicates that the Veteran was reclusive and detached from 
family matters. 

Treatment records during this time period convey that the Veteran had normal 
speech, no perceptual problems, and appropriate judgment, which support a 50 
percent rating. However, when viewing this evidence in conjunction with the 
medical evidence of deficiencies in family relations, work, mood, and thinking, 
as well as the Veteran's credible hearing testimony concerning his inability to 
maintain a job due to anger, the Board determines that this unfavorable evidence 
falls at least in relative equipoise with the favorable evidence, in which case 
the Veteran 
receives the benefit of the doubt to his advantage. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 

The overall picture of the Veteran's symptoms warrants a 70 percent evaluation 
but the evidence does not support a higher rating of 100 percent, as the overall 
disability picture does not reflect that the Veteran had gross impairment of 
thought process or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, that he posed a danger to himself, or that he 
experienced memory loss for names of close relatives or self. The Board notes 
that the Veteran is married and lives with his wife; therefore, total social 
impairment is lacking. 

- 19 - 

Furthermore, the evidence does not indicate that the Veteran has exhibited 
disorientation as to time or place, as would support a 100 percent evaluation. 
As such, the Board finds that a higher rating of 100 percent is not warranted. 

The Board further finds that a staged rating is not warranted in this case. The 
Board has examined the record and finds that the 70 percent evaluation is 
warranted for the service-connected PTSD from April 12, 2002, the date of 
service connection. There is no evidence that the Veteran's service-connected 
PTSD has met the criteria for a higher rating at any time since that date. 
Accordingly, a staged rating under Fenderson is not warranted. 

Finally, the disability picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis. For example, there is no 
competent evidence that the Veteran's service-connected PTSD has caused marked 
interference with his employment beyond that already contemplated in the 
assigned evaluation. The evidence of record shows that for the time period of 
this appeal, the PTSD caused moderate to serious occupational impairment. The 
currently assigned 70 percent disability evaluation for the PTSD is an 
acknowledgment on the part of V A that interference with employment exists. See 
38 C.F.R. §§ 3.32 1 (a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition that industrial 
capabilities are impaired). There is no competent evidence that the Veteran's 
service-connected PTSD has resulted in frequent hospitalizations. The evidence 
of record shows that for the time period of this appeal, the Veteran was only 
hospitalized once in February 2003 in connection with legal problems unrelated 
to his PTSD. 

TDIU 

In light of the decision above, the Veteran meets the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU. Service connection 
is in effect for PTSD, rated as 70 percent disabling; bilateral hearing loss, 
rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling. 
These service-connected disabilities result in a combined rating of 80 percent. 
As a result, the schedular requirements for the assignment of a TDIU are met. 38 
U.S.C.A. 

- 20- 

§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16. Having met the objective 
criteria, the remaining question is whether the Veteran's service-connected 
disabilities preclude him from securing or following substantially gainful 
employment. 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. In this case, the probative evidence 
establishes that from February 23, 2009, the Veteran's service-connected 
disabilities including PTSD render him unable to obtain or maintain 
substantially gainful employment. Specifically, a February 23, 2009 VA mental 
health treatment record indicates that a VA psychiatrist has determined that the 
Veteran is unable to obtain and maintain substantially gainful employment due to 
his service-connected disabilities including PTSD. The psychiatrist noted that 
the Veteran has severe occupational impairment having had 11 different jobs 
until 1990, when he started to teach school. The psychiatrist noted that the 
Veteran had changed schools seven times, with his leaving ajob generally as a 
result of verbal and/or physical fight and being fired or impulsively quitting. 
The February 23, 2009 VA treatment record indicates that the GAF score assigned 
for the PTSD was 45 which indicative of serious occupational impairment and an 
inability to hold a job. The Veteran's previous GAF scores ranged from 55 to 65, 
which is indicative of mild to moderate impairment with difficulty in 
occupational impairment, not an inability to hold a job. Based upon this 
evidence, the Board finds that the criteria for a TDIU have been met from 
February 23, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16, 4.19. Entitlement to TDIU is granted from February 
23, 2009. 

ORDER 

A rating of 70 percent for service-connected PTSD, but no more than 70 percent, 
is granted, subject to the rules and regulations governing the payment of 
monetary benefits. 

From February 23, 2009, TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

- 21 - 

REMAND 

As noted in the introduction above, the RO has not yet issued a Statement of the 
Case with respect to the issue of entitlement to an increased rating for 
bilateral hearing loss. Under these circumstances, the Board must remand this 
issue so that the RO can provide the Veteran an Statement of the Case, and 
afford him an opportunity to perfect an appeal of this issue thereafter by 
filing a timely substantive appeal. See Manlincon, 12 Vet. App. at 240-41. 

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the Case to the Veteran and his representative 
addressing the issue of an increased rating for bilateral hearing loss. The 
Veteran also must be advised of the time limit in which he may file a 
substantive appeal. 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008). 

C. L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 22- 



